Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Examiner acknowledges the claim to benefit of priority of Provisional Application 62/799,937, filed on 2/1/2019. Given that 2/1/2020 fell on a Saturday, this Non-Provisional application was properly filed on 2/3/2020, the next succeeding business day, under 35 U.S.C. 119(e)(3).  
Information Disclosure Statement
	The Information Disclosure Statement filed on 6/9/2020 is being considered by the Examiner. 
Drawings
The drawings are objected to because the hand drawn numerical characters are not well defined or sufficiently dense and dark; this objection applies to Figures 2-13D. The numerical characters are also difficult to read and determine what number is written. For example, it is unclear what is written at the endpoints of distance D in Figure 9B. Furthermore, it is unclear if a number is 90 or 96 is Figure 10, 69a or 68a in Figure 11, and 90b or 40b in Figure 13C. Please refer to 37 CFR 1.84(l) Character of lines, numbers, and letters.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please amend the claim to read ‘mount the main body to the reel-type mower unit’. 
Claim 5 is objected to because of the following informalities:  
Please amend the claim to read ‘wherein different pairs of mounting point sets’. Examiner believes this was a typographical error and offers the suggestion to reflect Applicant’s intent. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation reciting “wherein the known horizontal distance is based on known characteristics of the reel-type mower unit” renders the scope of the claim indefinite because it is unclear what structural correlation is being imparted by the recitation of ‘based’. For example, does ‘based’ impart an equal, multiplication, fractional, or loosely derived design parameter? In what manner is the horizontal distance ‘based’ on known characteristics? When consulting the specification for clarification, page 5, lines 16-21 disclose that the mounting brackets are secured to the rear roller, or another predetermined pivot point or rotational axis at a known horizontal distance from an axis of the cutting reel, and the predetermined positions of the mounting brackets are based on known characteristics such as the manufacturer of mower unit and a diameter of the cutting reel, for example. However, it is not clear how the known horizontal distance is ‘based’ on this information. What correlation is being made and what is imparted into the claimed invention by this correlation? 
When further consulting with U.S. Patent 9,776,297 which is incorporated by reference in the present application, as indicated on page 5, lines 9-13, Examiner was unable to determine what ‘based’ imparts into the claims. Column 4, lines 19-34 of Patent ‘297 also disclose the size of the cutting reel being used to ‘base’ predetermined positions of the mounting brackets, and while a cutting reel size may be considered a variable, is it unclear what correlation is made with this information and what is imparted into the claimed invention by recitation of ‘based’. What relationship is structurally realized and manifested in the apparatus by basing the known horizontal distance on the known characteristics? For the purposes of examination, Examiner is interpreting the language to impart structure to the claimed invention such the known horizontal distance is predetermined and may accept a mower reel flange, i.e. a mower reel has these characteristics and are mountable on the apparatus. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 2,786,370), herein after referred to as ‘Osborn’.
Regarding claim 1, Osborn discloses a grinding positioning plate (Figures 3 and 4; see Col. 1, lines 15-18) for a reel-type mower unit (reel shown in Figure 1) including a cutting reel (see cutting reel having blades 10) having a rotational axis (see Reference Drawing 1, annotated Figures 4 and 5 of Osborn), the grinding position plate comprising:
a main body (see Figures 2 and 3) including a pivot element (cross-rod 30; see also bearing sleeve 31s) having a pivot axis (see Reference Drawing 1; see also swinging motion described in Col. 2, lines 43-51);
at least one pair of clamping assemblies (see brackets 32, disclosed as clamping elements in Col. 3, lines 31-34; see also Col. 2 lines 54-65 wherein the device is equipped with means for fixedly mounting on the frame of the mower, see also Col. 2, lines 43-48), 
each clamping assembly (brackets 32) to clamp to a corresponding mounting flange of the reel-type mower unit to mount the main body to reel-type mower unit (wherein the devices employs brackets 32, secured by bolts 19, to the end plates 14 of the mower reel; see Figures 4 and 5) such that the pivot axis is in parallel with the rotational axis (wherein pivot axis and rotational axis shown in RD1 are parallel; please also refer to Figures 1, 2,and 5 regarding the disposition of cross-rod 30, parallel with the rotational axis of the cutting reel; wherein Col. 4, lines 44-46 disclose that the cross-rod is parallel with the reel axis) and at a known horizontal distance from the rotational axis (wherein the pivot axis is at horizontal distance D from the rotational axis of the cutting reel when brackets 32 are rigidly fixed in position, see Col. 3, lines 43-45; see arrow and distance D in Reference Drawing 1; wherein Col. 4, lines 23-26 disclose that the device is adaptable for lawn mowers of various makes, i.e. this distance D is determined by the individual lawn mower type).
	Examiner’s Note: Examiner is interpreting the recitation of ‘known’ to include a claim scope interpretation such that once the main body is clamped to the reel type mower unit, a distance between the pivot axis and the rotational axis is formed, i.e. known and realized. 

    PNG
    media_image1.png
    770
    645
    media_image1.png
    Greyscale

Reference Drawing 1, Annotated Figures 4 and 5 of Osborn 
Regarding claim 2, all of the previously recited limitations are rejected by Osborn as applied above. Osborn further discloses wherein the known horizontal distance is based on known characteristics of the reel-type mower unit (wherein Col 4, lines 23-32 disclose that the device is adaptable for lawn mowers of various makes, which have characteristics, i.e. thus altering the configuration of clamp brackets 32 of rod 30 and the distance between the cutting reel axis and pivot axis; wherein Col. 1, lines 19-45 disclosing the device can be used on types of mowers, wherein the device is adaptable; absent the mower reel as an explicit element in the scope of the claimed invention, the prior art discloses the claim limitation under broadest reasonable interpretation; please also refer to the 112(b) rejection provided above).
Regarding claim 3, all of the previously recited limitations are rejected by Osborn as applied above. Osborn further discloses the pivot element comprising a cylindrical element, wherein a longitudinal axis of the cylindrical element is the pivot axis (wherein cross-rod 30 is a cylinder, see at least Figures 1, 4, and 5; wherein the pivot axis is coaxial with the longitudinal axis of cross-rod 30). 
Regarding claim 5, all of the previously recited limitations are rejected by Osborn as applied above. Osborn further discloses where each clamping assembly (brackets 32) of the at least one pair of clamping assemblies clamps the corresponding mounting flange between a clamping plate and the main body (wherein base bar 17 acts as a clamping plate of the mower reel, receiving bolts 19 of the brackets 32; see at least Figure 7 and Col. 2 lines 60-65; wherein the mounting flange is between clamping plate and main body portion, see Reference Drawing 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 2,786,370), herein after referred to as ‘Osborn’, in view of HU (CN-107877024-A), herein after referred to as ‘Hu’. Please also refer to the EspaceNet Translation provided. 
Osborn discloses the apparatus may be used and adjusted for mowers of various makes and styles, however, Osborn does not explicitly teach that the locations at which the brackets 32 are located on rod body (30) are mounting set points. Specifically, Osborn does not explicitly teach the main body including a number of mounting point sets, wherein each clamping assembly of the at least one pair of clamping assemblies is mounted to a different one of the mounting point sets, where different pairs of mounting point sets correspond to a different width reel-type mower unit.
However, from the same or similar field of endeavor of grinding devices for mower units, Hu teaches a main body (rod 120) including a number of mounting point sets (wherein locking rod 120 is provided with a plurality of locking holes in a length direction, wherein a plate element can be arranged to be locked and set into the locking hole element; page 5 of the translation), wherein each clamping assembly of the at least one pair of clamping assemblies is mounted to a different one of the mounting point sets (wherein the combination of Osborn in view of Hu as applied herein teaches this, as the clamping assembly brackets 32 of Osborn may be locked into respective positions on the rod body 30 when locking holes are incorporated therein, the rod 30 of Osborn analogous to the locking rod 120 of Hu), where different pairs of mounting point sets correspond to a different width reel-type mower unit (wherein Hu recognizes that mower reels have different models and sizes, and wherein the locking rod is provided with holes in order to fasten the holding structure as needed, see page 12 of translation; see also Figures 1, 4, and 6).
Both Osborn and HU are directed towards the field of refining the cutting edges of mower reels, both including structures for accommodating varying widths. However, Osborn is silent on a mechanism by which the clamping brackets may mount, i.e. a mounting point set. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod element (30) of Osborn to include locking holes for locking pins connected to clamping brackets (32), as taught by Hu. One would be motivated to do so because these locking holes provide an extra element of safety, by reducing the possibility of displacement or falling during operation, while also increasing stability (Page 12 of Hu). Increasing stability also assists in ensuring that a grinding operation is carried out with additional precision, an additional benefit to the locking mechanisms. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whitworth (US 2,688,888), please refer to Figures 2-4.
Kickbush (US 2,747,344), please refer to Figures 3-6. 
Beattie (US 7,231,849), please refer to the Abstract and Figure 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723